MR. JUSTICE BOTTOMLY:
(dissenting).
I dissented in this matter “when the original opinion of this court was promulgated and in view of the fact that the peti*224tion for rehearing filed by the appellant proves that both the majority and onr dissenting opinions heretofore filed were based upon an erroneous interpretation of the facts, I believe the petition for rehearing should be granted for the following reasons.
The majority opinion holds that Burke acquired only those animal units appurtenant to the portion of the Carnahan ranch bought by Burke in 1950 and holds that at that time, being April or May of 1950, far less than 97 animal units were appurtenant to the property purchased by Burke. The opinion further holds, that Burlce- knew this fact and bought the ranch with that knowledge. Based upon this determination, the majority then holds that Burke, knowing what he bought could not later complain that what he purchased was less than what he bargained to receive when purchasing part of the Carnahan ranch. The official minutes of the respondent District do not so show, but on the contrary they do show by the testimony of James L. Main that the first survey that he has any record of after the sale of the Carnahan ranch was in April of 1951.
The petition for rehearing points out that the record in this ease, based upon the minutes of the grazing district, shows that it was in 1951 and not during 1950 when an adjustment was made in the preference rights appurtenant to the Carnahan property purchased by Burke in 1950.
Further, the petition shows that contrary to what is stated in both the majority and dissenting opinions the amount of 97 animal units, appurtenant to Burke’s property, was not arrived at by subtracting 223 animal units from the 320 animal units the entire Carnahan property carried, but that actually it was the other way around; that Town Brothers purchased a portion of the Carnahan property at approximately the time Burke purchased the remaining portion; that Town Brothers were seeking to determine how many of the 320 animal units of the Carnahan property went with their portion of the ranch ; that at the South Phillips County Cooperative State Grazing District meeting held in May 1950, according to the minutes of that meeting introduced in this case, it was first determined *225that 97 animal units belonged to the property Burke was to purchase and then these 97 animal units were subtracted from the total of 320 animal units belonging to the entire Ga/rnahan ranch leaving 223 animal units appurtenant to the Town Brothers’ purchase, which 223 animal units the Grazing District allotted to the Town Brothers without any modifications or any loss in eommensurability in the base property.
When these facts are considered in the light of the majority opinion’s holding that Burke was entitled only to what he bought in 1950, it is apparent that he bought the 97 animal units that were determined by the Grazing District in 1950 to be appurtenant to his land and that 97 animal units were what he was entitled to receive.
It is asserted that prior to purchase a reappraisal, of the property Burke was to purchase, was had and that the preference on the land was reduced by this reappraisal prior to the purchase by Burke. Even if this be so, the minutes of the Grazing District do not reflect that this reappraisal was communicated to the district in 1950. The State Grazing District was in control of this area and their minutes show that in May of 1950 they had held and determined that the portion of the Carnahan place that Burke was purchasing had a preference right of 97 animal units. It is presumed the District’s minutes speak the truth.
Further, the result could be far different on rehearing if these factual matters are properly taken into consideration since by the minutes of the Grazing District it is apparent that these reductions in preference rights were effected after Burke purchased the property. Granting, for argument only, that both under the Federal Range Code and the applicable statutes of the State of Montana, these preferences could be changed, yet such procedure to change the preference does not deprive the preference right holder of his state and federal constitutional guarantees. These preference rights appurtenant to the base property are valuable rights. See Ivins v. Hardy, 134 Mont. 445, 333 Pac. (2d) 471. Although these property rights *226may be subject to defeasance and to many conditions regarding their transfer, they are valuable property rights. For this reason the holder of such rights is entitled under the Constitutions of the United States and the State of Montana to due process of ’law, that is to notice and hearing before these rights are taken from him. See Great Northern Railway Co. v. Roosevelt County, 134 Mont. 355, 332 Pac. (2d) 501. If the Grass Conservation Act or the Federal Range Code deny the right of notice and hearing as was done in this instance, then, as so applied to the facts in this case, they are unconstitutional. Further because of the grave importance of the majority’s opinion to the livestock industry of this state, in that the majority opinion will set a precedent which may cast a cloud upon the validity of many grazing rights of permittees under State Grazing Districts, under the facts set forth in this record, a rehearing should be granted.
MR. JUSTICE ADAIR, being absent from the state has authorized me to state that he concurs in MR. JUSTICE BOTTOMLY’S foregoing dissent.